Exhibit 10.4
 
SERVICES AGREEMENT


This agreement is entered into as of October 1, 2013, between STW Resources
Holding Corp, a Nevada corporation (herein referred to as “STW” or the
“Company”), its subsidiaries and/or affiliates and Lee Maddox, an individual
residing in Midland Texas, (herein referred to as “Brooks”).


Whereas STW is seeking assistance in enabling its subsidiaries – STW Oilfield
Construction, LLC - to secure equipment through rental or purchase agreement,
including, if necessary, providing personal guarantees to lenders and/or
suppliers (the “Services”).


Whereas Maddox has agreed to provide such Services.


TERMS


Brooks shall provide STW the Services, specifically (i) a personal guarantee for
$20,000 necessary for certain heavy equipment rental (equipment)_____________
(and name the lender)________________________); and recognizes that the
contemplated personal guarantees are for a period of up to six months.


The term of this agreement shall be for 6 months (the “Term”). As compensation
for its services, Brooks shall receive three hundred and eighty two thousand
(166,700) shares of common stock of the Company equivalent to the face amount of
the at-risk capital ($20,000 at $0.12 per common share) upon execution of this
Agreement.


STW may terminate this agreement at any time with written notice. All
compensation due to Brooks pursuant to this Agreement shall be due and payable
upon the termination.


This agreement may only be modified in writing and has to be signed by all
parties to this agreement and shall be binding upon and inure to the benefit of
the parties hereto and their permitted successors.


This agreement shall be joint and several. This agreement is governed and
construed under the laws of the State of Texas. If in the event of litigation
relating to this agreement, the prevailing party shall pay all reasonable
attorney fees and court cost applicable by law.


If any part of this agreement is considered invalid, the remaining covenants
shall be in full force and effect.


This agreement sets forth the entire understanding between the parties with
respect to the subject matter hereof; there are no oral agreements, promises or
other understandings exist with respect to this agreement, except those
specifically set forth herein.


 Approved and agreed to as of September 22, 2013:




By_____________________________                               Date_________________
     Stanley T. Weiner
     President & Chief Executive Officer
     STW Resources, Inc.
     619 West Texas Avenue
     Midland, TX 79701






By_______________________________                                Date__________________
     Lee Maddox